  Case 5:18-cv-00208-FMO-KK Document 40 Filed 08/19/19 Page 1 of 2 Page ID #:271

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.           ED CV 18-0208 FMO (KKx)                                 Date    August 19, 2019
 Title              Samuel Love v. Manuel R. Cardenas et al.



 Present: The Honorable              Fernando M. Olguin, United States District Judge
                   Vanessa Figueroa                                         None Present
                      Deputy Clerk                                     Court Reporter / Recorder
             Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):
                       None Present                                          None Present
 Proceedings:               (In Chambers) Order re: Summary Judgment

      On June 17, 2019, the court granted summary judgment in favor of Samuel Love (“plaintiff”)
and against Manuel R. Cardenas (“Cardenas”) and Margarita Arriaga (“Arriaga”) (collectively,
“defendants”). (See Dkt. 30, Court’s Order of June 17, 2019). However, recent events have led
the court to conclude that summary judgment was improvidently granted.

        Specifically, Cardenas has come forward with a settlement agreement, signed by himself
and plaintiff’s counsel and dated for October 8, 2018, in which he and plaintiff agreed to settle the
case for $6,500 and “injunctive relief of parking for the disabled and ramp.” (Dkt. 36, Defendant
Manuel Cardenas’ Opposition to Plaintiff’s Motion for Relief, Exh. 9 (“Settlement Agreement”) at
ECF 266).1 Although plaintiff’s counsel had an “ethical obligation[] to disclose all relevant facts
to the [court]” in her summary judgment brief, see English v. Capital Risk Mgmt., Inc., 2001 WL
910412, *1 n. 3 (M.D. Ala. 2001), she chose not to disclose the existence of the settlement
agreement in her moving papers. (See, generally, Dkt. 22, Plaintiff’s Motion for Summary
Judgment; Dkt. 22-1, Memorandum); see Phillips v. FirstBank Puerto Rico, 2018 WL 1789546,
*4 (D.V.I. 2018) (“efforts of Plaintiff and Plaintiff’s Counsel to conceal critical facts from the Court”
is sufficient to “establish [their] bad faith”).

       Additionally, the court is left uncertain whether summary judgment is appropriate as to
Arriaga, given her apparent position as a tenant of the subject property. See Kohler v. Bed Bath
& Beyond of Cal., LLC, 780 F.3d 1260, 1266 (9th Cir. 2015) (“We hold that neither the ADA, nor
our decision in Botosan [v. Paul McNally Real., 216 F.3d 827 (9th Cir. 2000)], imposes upon
tenants liability for ADA violations that occur in those areas exclusively under the control of the
landlord.”) (footnote omitted).

         Based on the foregoing, IT IS ORDERED THAT:



         1
       Although the settlement agreement anticipated that Arriaga would pay $2,500 to settle the
claims against her, Arriaga did not sign the agreement. (See, generally, Dkt. 36, Settlement
Agreement at ECF 266).
CV-90 (01/13)                                CIVIL MINUTES - GENERAL                               Page 1 of 2
  Case 5:18-cv-00208-FMO-KK Document 40 Filed 08/19/19 Page 2 of 2 Page ID #:272

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       ED CV 18-0208 FMO (KKx)                                Date   August 19, 2019
 Title          Samuel Love v. Manuel R. Cardenas et al.

      1. The court’s order awarding summary judgment in favor of plaintiff (Document No. 30) is
hereby vacated.

         2. Plaintiff’s Motion for Relief (Document No. 31) is denied.

      3. The parties, including plaintiff’s attorney Sara Gunderson, shall appear for a status
conference on August 29, 2019, at 10:00 a.m. in courtroom 6D of the first street courthouse.




                                                                                00     :    00


                                                       Initials of Preparer          SMO




CV-90 (01/13)                          CIVIL MINUTES - GENERAL                             Page 2 of 2
